An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

 

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

   
  

   
 
  

: GABRIEL WAYNE YATES, No. 67168

Appellant, m ,

_ m i“ Eta i3
THE STATE OF NEVADA, 
Res (indent.  2 3 22115
A ‘555. 5’; UNU‘EMAN
ORDER DISMISSING APPEAL  i
r is: mr "

This is an appeal tram a judgment of conviction, pursuant to a

? guilty plea, of first degree murder. Eighth, Judicial District Court, Clark

1 County; David B. Barker, Judge.

‘3 The judgment of conviction was entered on Octaber 8, 2014.
The notice of appeal was ﬁled in the district court an December 30, 2014,
well after the 30-day appeal partied prescribed by NRAP 4(b)(l)(A). We
lack jurisdiction ta consider this appeal, see Lozada v. State; 119 New. 349,
352, 871 P.2d 944, 946 (1994) (“[Alri untimely notice of appeal fails to vest

H jurisdiction in'this court”), therefore we

I ORDER this appeal DISMISSED.

  

‘ ?
abide/t J.
Pickering

cc: Hun. David B. Barker, District Judge
Gabriel Wayne Yates
Daniel Jr albregts, Ltd.
Langfurd McLetchie LLC
Attarney General/Caraon Cit},7
Clark Caunty District Attorney
Eighth District Caurt Clerk

SUPREME Gaum
0F

NEVADA ‘
{0) mm «11%